Title: To Thomas Jefferson from Edmond Charles Genet, 25 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Mr.
NewYork le 25 9bre 1793 l’an 2e de la République

Je vous demande pardon si mes dépêches Se précipitent avec tant de rapidité entre vos mains: Mais les événemens Se prononcent tellement tous les jours que je puis à peine les Suivre et vous les dénoncer.
Mes dépêches précédentes vous ont présenté des plaintes sur les menées des émigrés nouveaux qui inondent votre continent; j’ai essayé de démasquer à vos yeux leurs profondes et doubles intrigues; je vous ai dénoncé leurs insultes aux agens français et les dangers personels que ces agens courent tous les jours entourés de ces furieux.
Aujourdhui j’ai à vous avertir de faits bien caractérisés et si je n’obtiens pas une justice, j’aurai du moins fait mon devoir, et mon cœur et ma patrie n’auront rien à me reprocher.
  On m’annonce de Baltimore que deux cents Colons S’embarquent de la Chesapeak pour jérémie; Les presses contre révolutionnaires françaises de Philadelphie avertissent que deux batimens vont prendre des passagers pour le Môle; ainsi, Monsieur ce ne sont plus les bons offices d’un allié que la France est dans le cas de réclamer du Gouvernement fédéral; c’est de ne pas aider à nous détruire que j’ai à vous conjurer; c’est à vous prier de ne pas conspirer à la perte d’une Colonie que vous devriez défendre, que se bornent mes tristes devoirs.
Avec quelqu’acharnement que l’on se soit obstiné à me peindre dans des libelles, que je méprise, comme l’ennemi du Peuple Americain et de Son Gouvernement et comme aspirant à vous entraîner dans la guerre, vous savez, Monsieur avec quelle moderation je vous ai rappelé les obligations qui vous étaient imposées. En cela même, j’ai la conscience intime de n’avoir été influencé ni par nos succès ni par nos revers; Mais je n’ai que cédé à des actes provisoires qui cachant une contradiction manifeste sous une modestie apparente avouent l’impuissance de nous défendre, et usurpent cependant Le droit de nous laisser attaquer.
  J’ai entre les mains les preuves d’une Conspiration qui a éclaté en Septembre dernier par la reddition du Mole; et les pièces originales ci Jointes prouvent qu’elle était concertée depuis les premiers jours de 1793. et Signée des lors de noms qui ne Se sont démasqués qu’en Septembre dernier. Les Conspirateurs adroitement cachés, se reclamaient de la République à l’instant où ils traitaient avec le Ministère anglais, afin que par cette double intrigue ils puissent renverser les vrais amis du peuple français et mener à sa fin Leur trame honteuse. Ces fils partiels qui se découvrent aujourd hui n’étaient que des projections accessoires
 
de la Conspiration d’un grand traître célebre l’année dernière, aujourd hui affaissé Sous les remords et les mepris du monde. Le Peuple Français, Monsieur, a déjoué toutes ces intrigues, et s’il fallait des preuves ultérieures de sa sagesse, de sa ferme volonté d’être libre, et de la stabilité de son Gouvernement, vous les trouveriez dans cette lutte glorieuse qu’offre la campagne actuelle où au milieu de grands revers d’eclatantes victoires et de conspirations atroces le Colosse du Peuple Francais S’élève majestueusement et fait trembler tous ses énnemis.
Voilà l’ami Sous l’aile duquel l’Amérique bravera les Despotes qui partagent leur haine entre elle et nous. C’est cet ami qui au milieu des mesures générales de rigueur que lui arrachent les circonstances, ne cesse pas un moment de Se souvenir de vous pour vous en excepter; les demandes que je vous fais en son nom, Monsieur, se bornent à ce que vous veuillez ne pas Souffrir qu’on forge sur votre territoire des poignards pour l’assassiner.
Je vous prie en Conséquence, Monsieur, de représenter à Monsieur le Président des Etats Unis.
1° que la Sureté individuelle de nos Consuls est menacée à Charleston et à Baltimore, et qu’on met peu d’activité à les protéger.
2° que deux cens Emigrans Coloniaux S’embarquent à Baltimore et Sont peut être partis pour se joindre aux traîtres de jérémie; que deux autres bâtimens armés sans doute par nos ennemis S’annoncent à Philadelphie dans les Gazettes Contrerévolutionnaires pour porter des passagers du meme genre au Môle St. Nicolas. Que je sais en outre de Science certaine que des batimens americains portent depuis long tems des provisions et des munitions de guerre dans ces deux places rébelles et enfin que des Emissaires d’hommes que quelques uns de vos ministres accueillent se sont rendus dans cette ile depuis longtems la proye de mille artificieux conspirateurs, pour y négocier des insurrections, et la ruine des interets commerciaux de ma patrie; et que c’est sur votre territoire que tout cela se fait, que c’est chez vous enfin que se trouve le centre des intrigans desolateurs de nos possessions d’outremer.
Je vous prie, Monsieur, d’obtenir une réponse définitive du chef Suprême du Gouvernement Féderal sur ces deux chefs, afin que par la première occasion, j’instruise le Gouvernement Français de mes démarches à cet égard et de leur effet.
Je prendrai d’ailleurs la liberté de vous proposer une mesure que je ne puis adopter qu’avec votre autorisation, et qui obvierait et aux Subterfuges des traitres et aux moyens coërcitifs qui peuvent vous manquer. Ce serait de donner l’ordre aux Vaisseaux armés de la République d’arrêter tout batiment américain destiné pour l’isle St. domingue qui n’aurait pas un Passeport signé de moi, ainsi je préviendrais l’introduction d’ennemis qui peuvent échapper à votre vigilance, et nous épargnerions à vos citoyens des Séductions et des dangers. Je vous prie de me
 
faire connaitre l’intention de Monsieur le Président sur cette dernière proposition.

   
   Sur un Vaisseau appartenant à M.M. Zachari et Coopman.



   
   L’un est le navire la delaware, cape. james Art, armateur james Shoemaker. L’autre est la goelete Betsy hannah cape. Clanachan, M.M. Reed et Soder armateurs.


